Citation Nr: 1142848	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  10-00 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a perforated right ear drum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO) which, respectively and in pertinent part, denied service connection for tinnitus and a perforated right ear drum.  

The issue of entitlement to service connection for residuals of a perforated right ear drum is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is etiologically related to active service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  With respect to the Veteran's claim for service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In a December 2005 statement, the Veteran reported that in 1975, while attending Advanced Individual Training exercises, he stepped off to the side of an 8" self-propelled Howitzer when a fire mission or directive to fire the Howitzer was called down.  He reported that a round was fired, and thereafter, he recalled hearing a constant ringing in his ear and returned back to the exercise.  The Veteran reported that it was later discovered that he had perforated his right ear drum as determined by an Army medical examiner. 

In the Veteran's February 2006 claim, he identified the initial onset of his tinnitus as being in or around October 1975.  

Service treatment records show that the Veteran was seen in September 1975 for a perforated right ear drum in service, and he was seen with several subsequent complaints of swelling, ear ache, drainage in the right ear from December 1975 to July 1976.  Service medical records do not reflect a specific diagnosis of tinnitus in service.  

The Veteran's form DD 214 shows that he served as a 13B10 Cannon Crewmember in service.  The Board notes that the Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS similar to that of the Veteran's, a Cannon Crewmember, have a high probability of exposure to hazardous noise.  

VA treatment records show that the Veteran has currently diagnosed tinnitus.  A November 2007 VA audiology consult shows that the Veteran reported constant, bilateral tinnitus.  A December 2007 VA ENT consult shows that the Veteran reported constant, bilateral tinnitus described as a "high pitch ringing" since service.  The Veteran also reported having a busted right eardrum due to a Howitzer blast in 1975.  He reported that he was on noise restriction for approximately one year.  The Veteran was diagnosed with tinnitus at that time.  A November 2008 VA treatment note indicates some ringing in the Veteran's ear.  It is also noted that at the time of an April 1990 VA audiological examination, the Veteran reported tinnitus.

A December 2007 VA examination included a review of the claims file.  The VA examiner noted that tinnitus was not mentioned in service treatment records.  The Veteran reported a history of military noise exposure serving in the field artillery as a cannoneer and gunner for two years.  The Veteran has post-service occupational noise exposure in a saw mill for 18 years with the use of ear protection.  The Veteran reported bilateral constant severe tinnitus since 1979.  The VA examiner concluded that there was no documentation of tinnitus in the Veteran's claims file; therefore, it was not likely that tinnitus has its origins in service.   

Although the VA examiner stated that he found no evidence of tinnitus in the Veteran's claims file, he failed to discuss VA treatment records identifying a current diagnosis of tinnitus, and failed to consider the Veteran's lay statements with regard to tinnitus since service.  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner failed to address the pertinence of in-service acoustic trauma and injury to the right ear as well as credible lay evidence in this case.  In light of the foregoing the Board finds that the December 2007 VA opinion is not probative with respect to identifying the etiology of the Veteran's tinnitus. 

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation. 

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue. Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

The Veteran has reported significant in-service acoustic trauma resulting in injury to his right ear in service.  The Veteran reported noticing tinnitus since this in-service incident and has reported that he has had tinnitus since that time.

The Board finds, first, that the Veteran is competent to report acoustic trauma due to a Howitzer blast in service, and the Board finds that the Veteran's testimony in this regard is credible.  This right ear injury is supported by findings from the Veteran's service treatment records and is consistent with the Veteran's training and duties as a Cannon Crewmember. 

Secondly, the Veteran is competent to report noticing tinnitus both in service and since service.  The Board finds that the Veteran's statements are credible in this regard as well.  The Veteran has consistently reported that tinnitus had its onset in service in his initial claim, in a statement describing his in-service right ear injury, and in VA treatment reports.   

VA treatment records reflect a current diagnosis of bilateral tinnitus.  The Veteran reported having the onset of tinnitus after experiencing in-service acoustic trauma secondary to a Howitzer blast, and reported that he continued to have tinnitus thereafter.  Resolving any doubt in favor of the Veteran, the Board finds that the Veteran has presented credible lay evidence showing that tinnitus was incurred in service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011).   

C.  Conclusion 

The Veteran has been diagnosed with tinnitus.  Service medical records reflect acoustic trauma or injury in service, and credible lay evidence establishes that the Veteran's tinnitus was incurred in service.  Resolving any doubt in favor of the Veteran, the Board concludes that the evidence supports a finding that the Veteran has tinnitus etiologically related to active service. 


ORDER

Service connection for tinnitus is granted. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Copies of service treatment records submitted by the Veteran show that he was seen in 1975 for a perforated right ear drum in service, and he was seen with several subsequent complaints of swelling, ear ache, and drainage in the right ear.  The Veteran has reported that he has had problems with the right ear, to include continuous infections and draining, for years and years.  VA treatment records show that the Veteran has current complaints related to vertigo, recurrent ear infections, draining in the right ear, and otitis externa.  He was diagnosed with a Eustachian tube dysfunction in December 2007.  The Veteran has not been afforded a VA examination to address his claimed perforated right ear drum.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran has any current residuals of a perforated right ear drum which was treated in service.

In February 2009, the Veteran reported that he was receiving treatment for his perforated ear drum from the Cottonwood Community Based Outpatient Clinic (CBOC) and the VA Medical Center (VAMC) in Prescott.  The most recent VA treatment records in the claims file are dated up to November 2008.  The RO should attempt to obtain the current VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain all current VA treatment records regarding the perforated right ear drum from November 2008 to the present, the date of the most recent VA treatment records in the claims file.  All records obtained must be associated with the claims file.

2.  The RO/AMC should refer the case for the appropriate VA examination to determine if the Veteran has a current right ear disability etiologically related to service, or if he has any current residuals of a perforated right ear drum which was treated in service.  The claims folder must along with a copy of this Remand be made available to the examiner for review.  The examiner must review the entire claims file, to include copies of service treatment records dated in 1975 and 1976.  (The Board notes that copies of these service treatment records were submitted by the Veteran, and are separate from service treatment records obtained by the RO.)  The examiner must address the following: 

(A)  Identify any current right ear disabilities; the examiner should specifically indicate whether the Veteran has a Eustachian tube dysfunction, vertigo, recurrent ear infections, draining in the right ear, and/or otitis externa. 

(B)  Based on the available evidence of record, the VA examiner should state, for each identified right ear disability, whether is it at least as likely as not that such disability incurred in service; and 

(C)  whether is it at least as likely as not that such disability is related to the Veteran's perforated right ear drum which was treated in service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


